Title: To George Washington from Vice Admiral d’Estaing, 8 September 1778
From: Estaing, Charles-Hector Théodat, comte d’
To: Washington, George


          
            Sir
            Boston Road 8th Septem. 1778.
          
          I receive the Letter which Your Excellency did me the honor to write the 3d of this
            month—and the New York paper which you deigned to annex to it—as I presume that Lieut.
            Col. Fleury is not gone, I endeavour to avail myself of this opportunity to add new
            thanks to those which I entreated you to accept the homage of this morning.
          The Division of Six Ships under Rear Admiral Parker appears to me to be the strongest
            half of the Squadron announced under Admiral Byrons orders—the rest may have joined
            Admiral Howe at Sea, or perhaps is not yet arrived—or perhaps these five other Ships may
            have been destined for the Southern States, or the Windward or Leeward Islands. I hope
            the goodness of Your Excellency will assist me constantly, in throwing light upon facts
            which are to influence our measures—mine will always have for their ruling principle
            whatever you shall esteem most useful to the General Good—One of the greatest happiness
            in all circumstances is that of obtaining the opinion of those we revere.  I have the honor to be respectfully Your Excellencys—most obedt
            & most hble Servt.
        